Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over common knowledge and Schardt et al (US 2007/0001182).
Regarding claims 1 and 15, a lamp comprising a circuit board/substrate (110), a plurality of light sources (120), an optical resin layer (130), and a fluorescent material layer (140) is commonly known in the art as evidenced by Shin (US 8670087).  Commonly known lamp device does not exemplify the fluorescent material layer having a resin matrix and fluorescent materials dispersed within the resin matrix.
However, in the same field of endeavor, Schardt et al teaches a fluorescent material layer having a resin matrix (114) and fluorescent materials (112) dispersed within the resin matrix for enhanced illumination of a device. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide Schartd’s fluorescent material layer having a resin matrix and fluorescent materials dispersed within the resin matrix in the commonly known device for the purpose of enhancing illumination of a device.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vip Patel whose telephone number is (571) 272-2458.    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye “Seye” Iwarere can be reached on (571) 270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

										       /Vip Patel/
										Primary Examiner
         AU 2879